Attorney’s Docket Number: 5649.5133
Filing Date: 5/15/2020
Claimed Priority Date: 9/10/2019 (KR 10-2019-0112368)
Applicant(s): Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 5/31/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment filed on 5/31/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 2, 4, 5, 7, 9, 10, 18-21, 23, 24 and 26-29.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2015/0348904).

Regarding claim 26, Huang (see, e.g., fig. 14) shows all aspects of the instant invention including a package-on-package (POP) type semiconductor-package comprising:
A lower package 102 having a first size and comprising:
A lower-package substrate 44
An upper redistribution structure 26B/28
A lower semiconductor chip 36 in the lower-package substrate
Alignment marks 26A/32A
An upper package 200 having a second size smaller than the first size and comprising:
An upper-package substrate 204 mounted on the redistribution structure 26B/28 and electrically connected to the lower package 102
An upper semiconductor chip 202 on the upper-package substrate 204
wherein:
The redistribution structure 26B/28 extends on the lower-package substrate 44 and the lower chip 36
Each of the alignment marks 26A/32Acomprises a first portion overlapped by the upper package 200
Regarding claim 28, Huang (see, e.g., fig. 14) shows that the marks 26A/32A  are between the lower-package substrate 44 and the upper-package substrate 204.
Regarding claim 29, Huang shows that the redistribution structure comprises a redistribution layer 26B and a redistribution insulating layer 28, wherein the redistribution layer is a transparent organic layer (see, e.g., fig. 14 and par.0014/l.6).
Allowable Subject Matter
Claims 1, 2, 4, 7, 9, 10, 18-21, 23 and 24 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        			
MDP/mdp
August 12, 2022